Detailed Action1
Election/Restriction
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim. 
Applicant's election without traverse of Group II, claims 7-12 in the reply filed on May 18, 2022 is acknowledged.  

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-12 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 7 and 10-12 each recite the inner/outer circumferential side in the radial direction. claim 7 also recites the limitation of: the outer circumferential side in the radial direction formed therein. This wording is confusing because it is unclear what the phrase “in the radial direction” is referencing or modifying. For example, does the side extend in the radial direction? In addition, in light of Applicant’s disclosure, it is unclear what the inner/outer circumferential side is referring to. Inner and outer circumferences generally refer to the circumference of an interior surface such as a bore, and the circumference of an exterior surface, respectively. However, Applicant’s disclosure does not use them in this way as the inclined surface of the rivet head is an exterior surface with no bores, but yet is still defined by inner and outer circumferential sides. Further, it is also unclear what the recitations of “formed therein” are referring to. 
Claim 7 recites the center. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites a support surface that is disposed on the outer circumferential side in the radial direction beyond the bottom surface and has a projecting length in the direction of the axial line with respect to the bottom surface gradually increasing from the inner circumferential side toward the outer circumferential side. the inner and outer circumferential sides were introduced when describing the rivet head. Thus, it is unclear how the first swaging member can have the structure with respect to the inner and outer circumferential sides of the rivet head.
Claims 8-9 are rejected for depending from claim 7.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 3,561,102 (“Diemer”)  in view of US Patent No. 6,988,862 (“Iguchi”). 
Regarding claim 7, Diemer teaches a swaging method that deforms a rivet (1) inserted into a through-hole formed in a plurality of plate-shaped members disposed in a superimposed manner and secures the plurality of plate-shaped members (figs. 1-3, col. 1 lines 13-27, col. 5 line 49 – col. 6 line 41), the rivet including a shaft portion (2) that extends along an axial line and has a first outer diameter in a radial direction that perpendicularly intersects the axial line (figs. 1 & 5), and a head (3) that is coupled to the shaft portion and has a second outer diameter that is larger than the first outer diameter in the radial direction (figs. 1 & 5, col. 3 lines 5-21).
Diemer further teaches a first end surface of the head including a flat surface (7) that perpendicularly intersects the axial line and is formed into a circular shape with the axial line located at the center (figs. 1 & 4-5, col. 3 lines 38-42). Claim 7 also recites an … surface that is disposed on an outer circumferential side in the radial direction beyond the flat surface and has a projecting length in a direction of the axial line with respect to the flat surface gradually decreasing from an inner circumferential side toward the outer circumferential side in the radial direction formed therein. Diemer teaches surface 8 that is disposed radially outward with respect to the flat surface 7. The surface extends from a radially outer circumferential surface of the flat surface, i.e. outer circumferential side, towards portion 4 which comprises a radially inner surface, i.e. inner circumferential side. Further, the projecting distance of the surface 8 from the flat surface 7 decreases from the inner circumferential side to the outer circumferential side (figs. 1 & 5).
Diemer further teaches the swaging method comprising: a first disposing process of disposing a first swaging member (13) in a state in which the first swaging member faces the first end surface of the head (fig. 2); a second disposing process of disposing a second swaging member (14) in a state in which the second swaging member faces a second end surface of the shaft portion (fig. 2); and a swaging process of generating a pressurizing force of causing a distance between the first swaging member and the second swaging member along the axial line to decrease and plastically deforming the rivet (figs. 2-3, col. 4 lines 65-72, col. 5 line 69 – col. 6 line 41), wherein an end surface of the first swaging member includes a bottom surface (18/18a) that perpendicularly intersects the axial line and is formed into a circular shape with the axial line located at the center (figs. 2 & 7, col. 5 lines 11-17) and a support surface (19/19a) that is disposed on the outer circumferential side in the radial direction beyond the bottom surface and has a projecting length in the direction of the axial line with respect to the bottom surface gradually increasing from the inner circumferential side toward the outer circumferential side in the radial direction formed therein (figs. 2-3, col. 5 lines 11-25). Diemer teaches the surface being disposed radially outward with respect to the flat surface (figs. 2 & 7). When interpreting the corner 181a as the inner circumferential side due to this side having the minimum diameter of the inclined surface, and the other axial end of the surface 19a as the outer circumferential side since this end has the greatest diameter, surface 19/19a gradually increases its distance from the bottom surface, with respect to the axial line, from the inner circumferential side toward the outer circumferential side (fig. 7).
While Diemer teaches the surface 8 of the rivet head being rounded, Diemer fails to explicitly teach the surface being an inclined surface, an inclination angle of the support surface with respect to a plane that perpendicularly intersects the axial line is smaller than an inclination angle of the inclined surface with respect to the plane that perpendicularly intersects the axial line by a predetermined angle. However, this would have been obvious in view of Iguchi. 
Iguchi is also directed to a method of deforming a rivet via a riveting machine comprising two members (fig. 6C, col. 1 lines 8-12). Iguchi teaches a rivet head comprising flat surface (i.e. the bottom of the recess 20 illustrated in fig. 6A) and an inclined surface 20A radially outward from the flat surface that is configured to contact and be deformed by a generally conical projection 38 of the riveting member (fig. 6C, col. 6 lines 25-38). The opening angle of the conical projection 38 is greater than the opening angle of the inclined surface 20A in order to deform the head of the rivet (col. 6 lines 25-38).
In this case, both Diemer and Iguchi are directed to a rivet head and riveting member combination wherein an inclined/sloped surface of the rivet head is configured to be deformed by corresponding inclined surfaces of the riveting member. While Diemer teaches the sloped surface of the rivet head being rounded in cross-section, Iguchi teaches one of skill in the art that it is known and predictable to deform an inclined rivet surface with an inclined surface of the rivet member. Thus, it would be obvious to make surface 8 of the rivet head of Diemer to be an inclined surface configured to be deformed by the inclined surface of the rivet member having a different inclination angle. It would be predictable to only deform a portion of surface 8, as taught by Diemer (i.e. only portion 31 is deformed when viewing fig. 6 of Diemer), with this structure since Diemer teaches that the axial length M of the support surface 19/19a can be smaller than the axial length H of the inclined surface (Diemer, figs. 5 & 7, col. 5 lines 37-39).  
Given the above modification, in order for surface 19 of the rivet member to deform the inclined surface of the rivet head, the inclination angle of the surface 19 will be smaller than the inclination angle of the inclined surface of the rivet head when measuring clockwise to the left side of the surfaces with respect to the plane that perpendicularly intersects the axial line (when viewing a side plan view such as that illustrated in fig. 2 of Diemer), or when measuring counterclockwise to the right side of the surfaces. 
Regarding claim 8, Diemer et al. fail to explicitly teach the predetermined angle is equal to or greater than 0.5 degrees and equal to or less than 5.0 degrees. However, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). In this case, Diemer et al. teaches an inclined surface of the rivet head having a different inclination angle than an inclined surface of the swaging member. The device of Diemer et al. being modified to have the claimed difference in the angles would still allow the swaging member to deform the inclined surface of the rivet head. Thus, the mere recitation of the predetermined angle being between 0.5 and 5 degrees does not patentably distinguish from the prior art.
Regarding claim 9, Diemer et al. fail to explicitly teach the predetermined angle is equal to or greater than 2.0 degrees and equal to or less than 2.5 degrees. However, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). In this case, Diemer et al. teaches an inclined surface of the rivet head having a different inclination angle than an inclined surface of the swaging member. The device of Diemer et al. being modified to have the claimed difference in the angles would still allow the swaging member to deform the inclined surface of the rivet head. Thus, the mere recitation of the predetermined angle being between 2 and 2.5 degrees does not patentably distinguish from the prior art.
Claim 10 recites a distance in the direction of the axial line from an end portion of the support surface on the inner circumferential side in the radial direction to an end portion of the support surface on the outer circumferential side in the radial direction is equal to or greater than 0.1 times and equal to or less than 1.0 times a distance in the direction of the axial line from an end portion of the inclined surface on the inner circumferential side in the radial direction to an end portion of the inclined surface on the outer circumferential side in the radial direction. As detailed in the rejection to claim 7 above, the support surface of the rivet member is configured to deform only a portion of the rivet head surface 8 (i.e. the portion that forms portion 31 of the deformed rivet illustrated in fig. 6 of Diemer), and the support surface is taught to have an axial length M less than the axial length of surface 8, for example half of the axial length (fig. 2, col. 5 lines 37-40). Thus, Diemer et al. teaches the axial length of the support surface to be less than 1 times, but more than 0.1 times, the axial length of the inclined surface.
Claim 11 recites a distance in the direction of the axial line from an end portion of the support surface on the inner circumferential side in the radial direction to an end portion of the support surface on the outer circumferential side in the radial direction is equal to or greater than 0.2 times and equal to or less than 0.25 times a distance in the direction of the axial line from an end portion of the inclined surface on the inner circumferential side in the radial direction to an end portion of the inclined surface on the outer circumferential side in the radial direction. However, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A).
In this case, as detailed in the rejection to claim 7 above, the support surface of the rivet member is configured to deform only a portion of the rivet head surface 8 (i.e. the portion that forms portion 31 of the deformed rivet illustrated in fig. 6 of Diemer), and the support surface is taught to have an axial length M less than the axial length of surface 8, for example half of the axial length (fig. 2, col. 5 lines 37-40). Modifying Diemer et al. so that the axial length of the support surface is 20-25 percent of the axial length of inclined surface 8 (such that only 20-25 percent of the inclined surface is configured to be deformed) will still allow the rivet of Diemer et al. to perform as intended because this structure of the inclined surfaces will still achieve the stated benefits of radial outflow of material of the rivet head and to resist movement of the swaging member relative to the rivet (Diemer, col. 5 lines 12-34). Thus, this recitation of relative dimensions does not patentably distinguish from the prior art device.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Diemer et al. as applied to claim 7 above, and further in view of US Patent No. 5,680,690 (“Briles”). 
Regarding claim 12, Diemer et al. fails to explicitly teach a distance of an end portion of the support surface on the inner circumferential side from the axial line in the radial direction and a distance of an end portion of the inclined surface on the inner circumferential side from the axial line in the radial direction conform to each other. However, this would have been obvious in view of Briles.
	Briles is also directed to a riveting procedure of deforming the head and shank end via a machine squeeze or hammers (fig. 1, col. 3 lines 15-27). In order to fill all clearances between the head of the rivet and workpieces, and to prevent spring back after installation that creates clearances, a relatively small triangular, annular protrusion 132 is formed on the top of the head (fig. 1, col. 3 line 28—col. 4 line 14). This protrusion is deformed towards the workpieces during riveting (col. 3 lines 15-27). The top of the head of Briles comprises a flat surface in the center, a first inclined surface extending from the flat surface in a direction axially away from the shank, and a second inclined surface on the radial end of the head that extends from the first inclined surface towards the shank (fig. 1).
	In this case, both Diemer et al. and Briles are directed to rivets that are configured to be deformed via a rivet squeezer, and the head of the rivets comprise a flat surface and a radially outer inclined surface configured to be deformed during the rivet process. While Diemer et al. teach the top of the rivet head to comprise a flat surface with an inclined surface extending therefrom towards the shank, Briles teaches one of skill in the art that it is known for the inclined surface that extends toward the shank to be connected to the flat surface via a second inclined surface that extends in an opposite direction such that a relatively small, annular protrusion is formed that is configured to be deformed by the rivet machine. Briles teaches one of skill in the art that forming this triangular protrusion can help eliminate clearances between the head and the workpieces during riveting, and also after riveting by preventing spring back. Since Diemer teaches that it is not necessary for the riveting member to contact the flat surface of the head during riveting (Diemer, col. 5 lines 30-37), it would be predictable to form the triangular protrusion while maintaining the same riveting procedure of Diemer. Thus, it would be obvious to modify Diemer et al. such that the inclined surface of the rivet head extends slightly past the flat surface of the rivet head and is connected to the flat surface via a second inclined surface such that a triangle protrusion is formed that is configured to be deformed during riveting.
Given the above modification, the inner circumferential side of the inclined surface is interpreted as the side that connects to the second inclined surface since this is the end with the smaller diameter, and, the radially outer end of the inclined surface is interpreted as the outer circumferential side. With this interpretation, Diemer teaches the inner circumferential side of the inclined surface to have a distance from the axial line about equal to that of the inner circumferential side of the support surface (Diemer, col. 5 lines 12-17).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A COOK/Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”